Citation Nr: 0317533	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from November 1960 to October 
1964.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  By a rating decision issued in June 2000, the RO, in 
pertinent part, denied a claim of entitlement to service 
connection for residuals of a back injury.  The veteran 
disagreed later that same month, and, after a statement of 
the case was issued in May 2001, the veteran submitted a 
timely substantive appeal in early July 2001.  By a rating 
decision prepared in July 2001 and issued in August 2001, the 
RO, in pertinent part, denied a claim of entitlement to 
service connection for multiple sclerosis.  The veteran 
timely disagreed with that determination and, following 
issuance of a statement of the case in December 2002, the 
veteran submitted a timely substantive appeal later that same 
month.

By a rating decision prepared in July 2001 and issued in 
August 2001, a claim of entitlement to non-service-connected 
pension was granted.  The veteran has not disagreed with or 
appealed any aspect of this determination, and no issue 
regarding non-service-connected pension is before the Board 
at this time.


REMAND

The veteran contends that he is entitled to service 
connection for multiple sclerosis.  He has stated that a 
physician has provided an opinion relating his symptoms over 
the years, beginning in service, to his current diagnosis of 
MS.  A VA outpatient treatment note dated in June 2001 
states, "relates former diagnosis of MS with symptoms since 
1960s of visual difficulties and right-sided weakness."  This 
notation appears to indicate that it is the veteran, not the 
physician, who suggested that there was a relationship to 
symptoms in the 1960s, at a time when the veteran, who has 
been separated from service almost forty years, would have 
been on active military duty.  Nevertheless, the Board agrees 
that further development, to include affording the veteran an 
opportunity to provide in writing the referenced opinion, or 
to include obtaining VA medical opinion if necessary, is 
required.


The veteran contends that, as to his claim of entitlement to 
service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine, VA has not 
fulfilled its duty to assist him.  The veteran states that he 
believes his service medical records are incomplete, and has 
requested that another attempt be made to obtain complete 
records.  The Board notes that complete clinical records have 
not been requested from all identified providers.  The 
veteran has stated that A.M.C., M.D., who treated him from 
approximately 1965 or 1966 through 1981, has died and his 
records are no longer available.  The veteran should be 
offered the opportunity to identify any other providers, 
including providers who rendered eye or vision care 
(optometrist, ophthalmologist, optician, or other provider or 
vendor from whom veteran obtained eyeglasses), emergency 
care, or other care not provided by Dr. A.M.C.  Further 
development is required.

Accordingly, this case is REMANDED for the following:

1.  (a) The RO should afford the veteran 
the opportunity to identify the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disorders, or any symptoms related to 
such disorders, especially proximate to 
service, to include, but not limited to 
the following: (i) provide an address and 
more specific facility name for a 
provider identified as "Dr. S. Nadolson, 
University Hospital"; (ii) identify any 
ophthalmologist, optometrist, or optician 
from whom the veteran obtained eye or 
vision care or who may have provided 
eyeglasses; (iii) identify any emergency 
room, urgent care facility, physical 
therapy, or other clinical service 
provider from whom records of the 
veteran's history, clinical condition, or 
report of radiologic examination of the 
back, or other care, might be available.  
The veteran should be advised that 
records proximate to service might be 
most persuasive, and should be identified 
if possible.

(b) The RO should request the complete 
records of: Ted J. Dunn, D.C., 1530 N. 
Bridge Street, Chillicothe, OH  45601, 
including records of care in 1994 and 
1997, to include records of physical 
therapy provided or physical therapy 
referral, and the compete records of 
Southern Ohio Eye Associates, 50 N. Plaza 
Blvd., Chillicothe, OH  45601, and any 
other provider the veteran identifies.

(c) By a statement submitted in July 
2001, the veteran indicated that, after 
thorough discussion with the neurologist, 
he had no doubt that he had onset of mild 
multiple sclerosis in service, and the 
neurologist confirmed this.  The veteran 
should be asked to identify the 
neurologist.  If the neurologist is 
available, the veteran should be afforded 
the opportunity to submit the 
neurologist's opinion in writing.  If the 
neurologist is not available, the veteran 
should be afforded VA neurology 
examination.  

(d) After obtaining any necessary 
releases, the RO should attempt to obtain 
a copy of all treatment records 
identified by the veteran, which have not 
been previously obtained.

(e) The RO should also request the 
veteran's current VA clinical records 
from March 2002 to the present.

The RO should specifically advise the 
veteran of the period of time in which he 
may timely submit or identify evidence 
which might substantiate the claims, and 
the RO should specifically advise the 
veteran as to when that period ends.  The 
RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence he believes may 
substantiate the claims.

2.  The veteran has stated that the 
records of a civil suit related to 
unemployment benefits which he filed 
following termination of his employment 
in 1981, if available, would provide 
information about his health at that 
time.  The veteran should be asked to 
provide the address for the Clerk, Court 
of Common Pleas, Franklin County, Ohio, 
and the RO should request the complete 
records of Case # 81CV-09-4818, [Veteran] 
v. Ohio Bureau of Employment Services.  
The RO should request, in particular, 
that the court determine if there are any 
archives of such records, including such 
as on microfiche.  If the records have 
been destroyed, the Court should confirm 
that fact.    

If no records are available from Franklin 
County, the RO should request the records 
from the Ohio Bureau of Employment 
Services and request, in particular, that 
the Bureau of Employment Services 
determine if there are any archives of 
such records, including such as on 
microfiche.  If the records have been 
destroyed, the Bureau of Employment 
Services should confirm that fact.

3.  The veteran should be asked to 
provide the address of each employer, 
include the address of Nu-Look Fashions, 
where the veteran has indicated he was 
employed from the late 1960's though 
1981.  After obtaining appropriate 
authorization, the RO should contact each 
employer and request any employment 
clinical records, employment application 
records, or other records which might 
reflect the veteran's health or medical 
disorders during the period of his 
employment.  

4.  The RO should afford the veteran an 
opportunity to provide alternative 
evidence of his vision difficulties in 
service, to include any evidence as to 
his eyeglasses prescription proximate to 
service, an opportunity to provide 
alternative evidence of exacerbations of 
back pain from 1963 to the present, 
including statements of fellow former 
service members, family members, 
individuals who worked with the veteran 
or who would have had an opportunity to 
observe the veteran, photographs, 
clinical examinations for purposes of 
education, employment, insurance, or the 
like, including affording the veteran an 
opportunity to provide evidence of visual 
difficulties in service.

5.  The RO should request that the 
National Personnel records Center (NPRC) 
search for any additional service 
medical, administrative, or personnel 
records, to include periodic personnel 
evaluations, or any other records which 
might contain additional information 
about an automobile accident the veteran 
sustained in service in August 1963, or 
reflect where the veteran was stationed, 
what his general health or medical 
conditions were, and the like.  In 
particular, NPRC should be requested to 
search for any separately-filed records 
of the hospital facility which serviced 
the Great Lakes Naval Training Center, 
Illinois, or any eye clinic associated 
with such facility. 

If additional records are available but 
have not been released for any reason, 
such as because additional or special 
authorization is required, ask NPRC to 
state what types of additional records 
are available and what NPRC would require 
in order to release the records.  If no 
additional records are located, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

If NPRC is unable to locate any records 
related to an August 1963 automobile 
accident, the RO should contact the 
service department and ask if there are 
any sources or system of records which 
might provide additional information 
about the incident.  The RO should 
include a copy of the October 1963 letter 
from the veteran's Commanding Officer 
with such request.  

6.  After completing the actions 
discussed above, the RO should determine 
whether any additional development or 
other action is required, including under 
the VCAA.  The RO should undertake any 
further development deemed appropriate.  

7.  The veteran should be afforded VA 
neurologic examination.  The examiner 
should be specifically advised that, by 
law and regulation, MS is identified as a 
chronic disease for which service 
connection may be granted if MS is 
manifested, to a degree of 10 percent or 
more, within 7 years from the date of 
separation, and should be provided with a 
copy of the regulations at 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) and § 4.124(a), 
Diagnostic Code 8018 and the note at 
§ 4.124(a).  The claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
review of which should be acknowledged in 
the examination report.  Any indicated 
tests and studies should be conducted.  

The examiner should provide an opinion, 
with adequate rationale, as to the 
likelihood, specifically, whether it is 
at least as likely as not (a 50 percent 
likelihood or higher), that the veteran's 
multiple sclerosis had its clinical onset 
during service or became manifest to a 
degree of 10 percent or more during 
within 7 years of the veteran's October 
1964 service discharge.  In this regard, 
the examiner should point to specific 
historical medical records which indicate 
MS was then present (even if not 
diagnosed until later), and the earliest 
manifestations of the disease should be 
discussed.
 
8.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of the diagnosed degenerative 
joint disease and degenerative disc 
disease of the lumbar spine.  The claims 
file, including a copy of this remand, 
should be made available to the examiner 
before the examination, for proper review 
of the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  An opinion should be provided 
regarding the likelihood, and, 
specifically, whether it is at least as 
likely as not (a 50 percent likelihood or 
higher) that current degenerative joint 
disease or degenerative disc disease of 
the lumbar spine is related, directly or 
otherwise, to an automobile accident 
sustained by the veteran during service.  
Any opinion expressed should be 
accompanied by a written rationale.

9.  If any decision remains adverse to 
the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  In that SSOC, the RO should 
review the actions taken by VA to assist 
the veteran in the development of the 
claims and advise the veteran of the time 
period available for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


